Citation Nr: 0214620	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from August 1942 to February 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO rating decision 
which, in pertinent part, denied service connection for 
hepatitis and for peptic ulcer disease.  In May 2000, the 
Board remanded this appeal to the RO for further development.  


FINDINGS OF FACT

1.  The veteran does not currently have hepatitis or any 
residuals of prior hepatitis.  

2.  Peptic ulcer disease was not present during service or 
for many years thereafter, and it was not caused by any 
incident of service.  


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  

2.  Peptic ulcer disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1942 to February 1946.  His service medical records are 
unavailable, apparently having been destroyed in the 1973 
fire at the National Personnel Records Center.  There are 
also notations in the record that records from the Office of 
the Surgeon General are unavailable.  

Daily sick reports of record indicate that the veteran went 
on sick call on August 30, 1945 and September 2, 1945.  The 
reasons for the sick calls were not provided.  Morning 
reports of record show that the veteran was sent to the 
hospital on September 2, 1945.  The ailment he had was not 
reported.  A September 14, 1945 notation indicated that the 
veteran was transferred to the Regional Hospital at Fort 
McClellan, Alabama.  The veteran's ailment was not provided.  
A September 17, 1945 entry reported that the veteran was 
"absent sick" and was a patient at the hospital at Fort 
McClellan, Alabama.  There is a notation in the record that 
an attempt was made to obtain records from the Noble Army 
Hospital at Fort McClellan, Alabama and that a response was 
received that the organization was closed.  

Private treatment records dated from December 1964 to 
September 1997 show that the veteran was treated for multiple 
disorders including variously diagnosed gastrointestinal 
disorders.  An April 1965 treatment entry from Dr. C. D. 
Jordan noted that the veteran needed to go back on an ulcer 
regimen.  A January 1972 entry noted that the veteran had 
epigastric pain and a February 1972 entry indicated a 
diagnosis of gastroenteritis, nonspecific.  A January 1975 
entry related diagnoses which included an irritable duodenal 
bulb and an April 1975 report noted that the veteran needed 
to stay on his ulcer medicine.  A March 1977 entry reported 
that the veteran had a flare-up of his ulcer.  A July 1977 
entry related diagnoses including undiagnosed disease 
manifested by periumbilical discomfort and diverticulitis.  

An August 1982 entry noted that the veteran had symptoms like 
an ulcer and a September 1982 entry referred to diagnoses 
including an undiagnosed illness manifested by sour stomach 
and a bad taste in the mouth; diverticulosis of the colon; 
and status duodenal ulcer disease in the past.  An October 
1983 entry noted that the veteran had a sour stomach effect 
which apparently was from some linear erosion in the lower 
end of the esophagus.  An October 1983 entry referred to a 
diagnosis of esophageal reflux.  An August 1986 entry noted 
that the veteran probably flared an ulcer and an August 1987 
entry noted that the veteran had an ulcer in the past.  

A December 1990 treatment entry from T. A. Pugleise, M.D., 
noted that the veteran reported a past medical history of 
hepatitis, remote.  It was noted that the veteran reported 
increased discomfort and that he had suffered a bout of 
diverticulitis a month earlier.  A July 1992 report of a 
computerized tomography (CT) scan of the abdomen related an 
impression which included an area of questionable decreased 
density in the lateral aspect of the right lobe of the liver.  
A sonography of the liver was advised.  A July 1992 report of 
a ultrasound of the abdomen from such facility noted that the 
veteran's liver, spleen and gallbladder were unremarkable.  A 
January 1996 operative report of a esophagogastroduodenoscopy 
with biopsy from the Gasden Surgery Center related a summary 
of an inconstant hiatus hernia; mild to moderate diffuse 
erosive gastritis with specks of coffee ground; and punctate 
multiple duodenal ulcers and ulcerations.  A March 1998 
treatment entry from Dr. Jordan noted an assessment which 
included gastroesophageal reflux disease, history of hiatal 
hernia, and history of peptic ulcer disease.  An April 1998 
entry related a similar assessment.  

In his December 1997 original claim for service connection, 
the veteran reported that he went into service with peptic 
ulcers.  He stated that he was still having continuing 
problems with his stomach.  In a December 1997 attached 
statement, the veteran reported that he suffered from chronic 
infectious hepatitis after he finished basic training.  He 
stated that he had been given a three-day pass from his 
commanding officer and that his condition worsened.  The 
veteran stated that he was picked up by an ambulance and 
hospitalized and that he was subsequently transferred to the 
hospital at Fort McClellan, Alabama.  He stated that the 
hospital stay and recovery period was approximately three 
months.  The veteran indicated that he was not having any 
problems currently, but that doctors had checked him out with 
various tests over the years.  

In a March 1998 statement, the veteran reported that he was 
treated for peptic ulcers and stomach related problems by Dr. 
C. I. Lawson from February 1946 to 1974.  He stated that Dr. 
Lawson had died and that he subsequently went to Dr. C. 
Jordan who treated him from 1974 to 1997.  The veteran also 
reported that Dr. Jordan sent him for a period to a Dr. F. A. 
Finney, who had retired, and that he was treated by another 
doctor in 1978.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims for service connection, and of the 
respective obligations of the VA and him to obtain such 
evidence.  Identified relevant medical records have been 
obtained to the extent possible.  Under the circumstances of 
this case, a VA examination is not necessary to decide the 
claims.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, and 
the related VA regulation, have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including peptic ulcers, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Hepatitis

The veteran's service medical records from his 1942-1946 
active duty are presumably destroyed.  Secondary records such 
as daily sick reports and morning reports only refer to him 
being ill at times from unspecified causes.  

The only post-service reference to hepatitis is a 1990 
treatment entry from Dr. Pugleise which notes that the 
veteran reported a past medical history of hepatitis, remote.  
It was noted, at that time, that the veteran complained of 
increased discomfort and that he had suffered a bout of 
diverticulitis.  The Board observes that the reference to 
hepatitis was based solely on a history provided by the 
veteran and, therefore, has no probative value in linking any 
current hepatitis with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  In any event, there is no indication of 
any actual post-service diagnosis of hepatitis or residuals 
of previous hepatitis.  

The Board observes that the veteran has reported that he was 
hospitalized for hepatitis during service.  Even assuming 
that the veteran had an episode of hepatitis in service, as 
claimed, more is required for service connection.  In 
addition to a disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability.  Degmetich v. Brown, 104 F.23d 1328 
(1997).  Additionally, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The medical evidence shows no current hepatitis or residuals 
of any prior hepatitis, and therefore there is no disability 
to service-connect.  It must be concluded that the claimed 
condition was not incurred in or aggravated by service, and 
service connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for hepatitis must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

B.  Peptic Ulcer Disease

As noted, the veteran's service medical records from his 
1942-1946 active duty are presumably destroyed.  Secondary 
records such as daily sick reports and morning reports only 
refer to him being ill at times from unspecified causes.  

Additionally, peptic ulcer disease was not shown within the 
first year after the veteran's separation from service (as 
required for presumptive service connection), or for many 
years later.  The first clinical reference to an ulcer 
disorder is a 1965 treatment entry from Dr. Jordan which 
noted that the veteran needed to go back on an ulcer regimen.  
Subsequent private treatment records indicate that the 
veteran was treated for variously diagnosed gastrointestinal 
disorders including, at times, peptic ulcer disease.  

The Board observes that the veteran has alleged that he went 
into service with peptic ulcers and that he had has had 
continuing problems with his stomach since his separation 
from service.  It is unclear whether the veteran is alleging 
that his ulcer disorder preexisted service.  However, there 
is no evidence that any preservice ulcer disorder increased 
in severity during his period of service.  The veteran also 
appears to allege that any present peptic ulcer disease had 
its onset during service.  However, as a layman, the veteran 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu, supra.  

The weight of the credible evidence demonstrates that peptic 
ulcer disease began many years after the veteran's period of 
service and that it was not caused by any incident of 
service.  The Board concludes that peptic ulcer disease was 
neither incurred in nor aggravated by service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  


ORDER

Service connection for hepatitis is denied.  

Service connection for peptic ulcer disease is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

